                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:19-CR-57-TAV-DCP-5
                                                )
  DEANDRE ERIC WILLIAMS,                        )
                                                )
                Defendant.                      )

                                           ORDER

         This criminal matter is before the Court on the Report and Recommendation (“R&R”)

  entered by United States Magistrate Debra C. Poplin on September 22, 2020 [Doc. 304].

  Judge Poplin recommends that the government’s Emergency Motion Under 18 U.S.C.

  § 3145 for Revocation of Magistrate Judge’s Release Order [Sealed Doc. 272] be granted

  and that defendant remain detained pending his trial in this matter. There have been no

  timely objections filed to the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2).

         After carefully reviewing the matter, the Court agrees with Judge Poplin’s

  recommendation and reasoning, which the Court adopts and incorporates into its ruling.

  Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 304] pursuant to 28 U.S.C.

  § 636(b)(1). The government’s Emergency Motion Under 18 U.S.C. § 3145 for Revocation

  of Magistrate Judge’s Release Order [Sealed Doc. 272] is GRANTED, and defendant shall

  remain detained pending his trial.

         IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE



Case 3:19-cr-00057-TAV-DCP Document 327 Filed 10/09/20 Page 1 of 1 PageID #: 1799
